DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, 10 and 13 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuer (US 5,398,407).
With respect to claims 1 and 15, Stuer teaches an exhaust muffler (Fig.7) for an exhaust system of an internal combustion engine, the exhaust muffler comprising a muffler housing, the muffler housing comprising an outer shell (Fig.7, Item 26) enclosing a muffler interior through which exhaust gas can flow; and an inner shell (Fig.7, Item 27) arranged in the muffler interior and covering the outer shell in at least some areas on an inner side facing the muffler interior (Figs.7 and 8).  
With respect to claims 2 and 16, Stuer teaches wherein the outer shell comprises an outer circumferential wall (Fig.8, Item 26), which is elongated in a direction of a muffler longitudinal axis and encloses same and an end wall connected to each of two axial end areas of the outer circumferential wall (Fig.7); and the inner shell (Fig.7, Item 27) comprises at least one inner shell part covering the outer circumferential wall on the inner side facing the muffler interior in at least some areas at least in association with the outer circumferential wall.  
With respect to claims 3 and 17, Stuer teaches wherein the outer shell comprises two outer shell parts (Fig.8, Items 24 and 25) connected to one another in a connection edge area (Fig.8, Item 30); and the inner shell (Figs.7 and 8, Item 27) comprises an inner shell part covering the outer shell part on the inner side facing the muffler interior in at least some areas in association with at least one of the outer shell parts.  
With respect to claims 4, 16 and 17, Stuer teaches wherein an intermediate space (Fig.7, Item 31) is formed between the outer shell and the inner shell; and the inner shell is supported directly at the outer shell in at least one support area (Fig.7).  
With respect to claim 5, Stuer teaches wherein a distance between the outer shell and the inner shell is in the range of 3 mm to 7 mm in the area of the intermediate space (Col.4, Lines 10 – 13).  
With respect to claims 6 and 18, Stuer teaches further comprising at least one partition (Figs.1 and 7, Items 10) in the muffler interior, the at least one partition dividing the muffler interior into a plurality of chambers (Fig.7), wherein the at least one partition is supported in relation to the outer shell in a circumferential edge area with an intermediate placement of the inner shell (Fig.7).  
With respect to claims 7 and 19, Stuer teaches wherein an intermediate space (Fig.7, Item 31) is formed between the outer shell (Fig.7, Item 26) and the inner shell (Fig.7, Item 27); the inner shell is supported directly at the outer shell in at least one support area (Fig.7); and the partition (Figs.1 and 7, Items 10) is supported in relation to the outer shell in the area of a support area, or the inner shell is held at the outer shell by the partition or the partition is supported in relation to the outer shell in the area of a support area and the inner shell is held at the outer shell by the partition (Fig.7).  
With respect to claim 8, Stuer teaches wherein a plurality of partitions (Figs.1 and 7, Items 10) are arranged following one another in a direction of a muffler 14longitudinal axis in the muffler interior; and the inner shell (Fig.7, Item 27) is supported in relation to the outer shell (Fig.7, Item 26) in a respective support area in an area of at least some of the plurality of partitions (Fig.7, Items 10).  
With respect to claim 10, Stuer teaches wherein the outer shell (Fig.7, Item 26) is covered by the inner shell (Fig.7, Item 27) essentially on an entire inner side.  
With respect to claim 13, Stuer teaches wherein at least one recess is provided in the inner shell (Figs.2 and 7, Item 5 or 27).  
With respect to claim 14, Stuer teaches wherein the inner shell is made of sheet metal material (Col.3, Lines 7 – 16).  


Claims 1, 6, 8, 9, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boysen (DE 1 268 434).
Boysen teaches an exhaust muffler (Fig.1) for an exhaust system of an internal combustion engine, the exhaust muffler comprising a muffler housing, the muffler housing comprising an outer shell (Fig.1, Item 10) enclosing a muffler interior through which exhaust gas can flow; and an inner shell (Fig.1, Item 15) arranged in the muffler interior and covering the outer shell in at least some areas on an inner side facing the muffler interior (Figs.1 – 3); at least one partition (Figs.1 and 2, Items 25 and 26) in the muffler interior, the at least one partition dividing the muffler interior into a plurality of chambers (Fig.1, Items A, B and C), wherein the at least one partition is supported in relation to the outer shell in a circumferential edge area with an intermediate placement of the inner shell (Fig.1); wherein a plurality of partitions (Figs.1 and 2, Items 25 and 26) are arranged following one another in a direction of a muffler 14longitudinal axis in the muffler interior (Fig.1); and the inner shell (Fig.2, Item 15) is supported in relation to the outer shell (Fig.2, Item 10) in a respective support area (Fig.2, Items 13 and 14) in an area of at least some of the plurality of partitions (Fig.2, Items 25 and 26); and wherein the outer shell is covered on the inner side by the inner shell only in a partition (Figs.1 and 2, Items 25 and 26) length area in the direction of the muffler longitudinal axis (Fig.1); and the partition length area is a length area of the outer shell, which length area extends from a first end partition positioned closest to a first muffler longitudinal end to a second end partition positioned closest to a second muffler longitudinal end (Figs.1 and 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Stuer (US 5,398,407) in view of Usleman et al. (US 5,293,743)
Stuer teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the inner shell is held at a distance in relation to the outer shell via a holding material in at least one holding area; and wherein the holding material comprises wire material.  
Nevertheless, Usleman et al. teach exhaust element comprising an inner shell (Fig.2, Item 24) being held at a distance in relation to an outer shell (Fig.2, Item 60) via a holding material (Fig.2, Item 50) in at least one holding area; and wherein the holding material comprises wire material (Col.6, Lines 40 – 43).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Usleman et al. holding material with the Stuer design because it would reduce or eliminate direct contact between the inner and outer shells during radial thermal expansion and would minimize frictional force during axial thermal expansion, in this manner reducing the physical damage of the muffler and increasing its working life.  


Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 10, 2022